Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                      DETAILED ACTION

                                        Claim Rejections- 35 U.S.C § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
6. Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1,11, 19 are either directed to a method and system which are one of the statutory categories of invention. (Step 1: YES).
Claim 11 recites the limitations of:  
 A computing system comprising:
an asset database comprising asset data associated with a plurality of assets;
a historical database comprising historical segregation data indicative of a plurality of previous segregation studies for one or more of the plurality of assets;
one or more display devices;

one or more processors; and
one or more non-transitory computer-readable media that collectively store instructions that, when executed by the one or more processors, cause the system to perform operations, the operations comprising:
providing for display to a user, via the one or more display devices, a first user interface presenting one or more of the plurality of assets for selection by the user; 
obtaining, via the first user interface, a selection user input indicative of a selected asset; 
obtaining an asset profile for the selected asset from the asset database, wherein the asset profile is previously generated based, at least in part, on a portion of the asset data corresponding to the selected asset; and 
in response to the selection user input: automatically generating a holistic segregation estimate for the selected asset based, at least in part, on the asset profile for the selected asset and the historical segregation data; and 
providing for display to the user, via the one or more display devices, a second user interface presenting at least one of the asset profile or the holistic segregation estimate for the selected asset.



These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.
The claim recites elements that are in bold above, which covers performance of the limitation as a commercial interaction (steps for generating a holistic segregation estimate for a selected asset),  (e.g., asset data associated with a plurality of assets; historical segregation data indicative of a plurality of previous segregation studies for one or more of the plurality of assets; presenting one or more of the plurality of assets for selection by the user; obtaining, a selection user input indicative of a selected asset; obtaining an asset profile for the selected asset from the asset database, wherein the asset profile is previously generated based, at least in part, on a portion of the asset data corresponding to the selected asset; and in response to the selection user input: automatically generating a holistic segregation estimate for the selected asset based, at least in part, on the asset profile for the selected asset and the historical segregation data; and presenting at least one of the asset profile or the holistic segregation estimate for the selected asset.)
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial interaction then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, claims 11 recites an abstract idea. Claims 1&19 are abstract for similar reasons.
(Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include: (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h). 
Claim 11 includes the following additional elements:
-An asset database
-A historical database
-One or more display devices
-User interfaces
-One or more processors
-One or more computer readable media
The databases, display devices, user interfaces, processors, and computer readable media are recited at a high level of generality and being used in its ordinary capacity and are being used as a tool for implementing the steps of the identified abstract idea, see MPEP 2106.05(f), where applying a computer or using a computer as a tool to perform the abstract idea is not indicative of a practical application.
Therefore there are no additional elements in the claim that amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use.
Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1,11, 19 are directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use. Generally linking the use of the judicial exception to a particular technological environment or field of use, with the use of generic computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus claims 1,11,19 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)
Dependent claims 2-10, 12-18, 20 which further define the abstract idea that is present in their respective independent claims 1,11, 19 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the dependent claims 2-10, 12-18, 20 are directed to an abstract idea. Thus, claims 1-20 are not patent-eligible.

                                              Claim Rejections- 35 U.S.C § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claims 1-2,10-14 are being rejected under 35 U.S.C 103(a) as being unpatentable over US 2003/0139985 to Hollar et al, herein Hollar in view of, Barillas, Uriel, “Cost Segregation: How it Works and the Technology that Makes This Tax-Planning Strategy Possible”, Forbes Technology Council October 30, 2019, pages 1-6, herein Forbes.
	
	






Regarding claim 1, Hollar discloses: 
	A computer-implemented method, comprising: 
obtaining, by a computing system comprising one or more computing devices, user input indicative of a selected asset from a user (At least: [0085], [0099],      ; 
obtaining, by the computing system, an asset profile for the selected asset from an asset database, wherein the asset database comprises asset data associated with a plurality of assets, and wherein the asset profile is previously generated for the selected asset based, at least in part, in the asset data (At least: [0148], [0152], [0179]) ; 
obtaining, by the computing system, historical segregation data associated with the selected asset from a historical database, wherein the historical database comprises data indicative of a plurality of previous segregation studies for one or more of the plurality of assets, where Examiner interprets segregations studies for the plurality of assets as different depreciation schedules calculated for the assets, and the segregated data is akin to the asset splitting or splitting off as a separate asset as disclosed in paragraph 290 (At least:  [0010],  [0098], [0099], ]0181], [0182], [0294], [0290])
[0010] There are numerous examples of the flexibility provided by the system. The system can be used to support lease management and accounting functions beginning from the execution of a lease all the way through its termination or automatic expiration including the disposal of all assets relating to that lease. Different billing schedules can be created for two or more assets under the same lease because billing schedules can be created at the asset, lease, account number, account owner, and organization levels, such as a customer or any other involved third party. Assets at the end of a lease may be treated distinctly from each other. An internal rate of return ("IRR") can be computed at the level of an individual asset, a lease, an account number, or for the aggregate of transactions relating to a particular customer. Income statements, balance sheets, depreciation schedules, and asset cost information can be made readily available for invidual assets, an individual lease, or at the account number or even customer level. Asset return and tracking can be done distinctly for each individual asset, an entire lease, an entire account number, or for a particular customer. Tax-related processing can treat each individual asset in a distinct manner with respect to jurisdiction (e.g. responsible governmental authority based on asset type and location), amount, and exemptions. Processing can also occur at the address or customer level. The assignment of charges, taxes, and penalties can be done at the asset level, the lease level, by account number, or by customer. Asset-level histories of all transactions can be stored, and thus asset level, lease level, account level, and customer level histories can be generated. Billing criteria can be set at the individual asset level so that two assets on a lease can have different billing criteria. Billing criteria can also be set at the lease, account number, account owner, and customer level. Multiple cost factors can be associated with the same asset since data is stored at the asset-level. Active assets can exist on the system even when not attached to a lease. Such assets are part of inventory, with the corresponding financial and accounting impacts. The ability to process information at various levels of abstraction, such as asset-level, lease-level, or customer-level supports the ability of a user to conduct a "what if" analysis. For example, an internal rate of return can be calculated based on a "what if" analysis of executing a particular lease with that customer. "What if" analysis can also be performed to compare different scenarios so that apparently unequal treatment can either be explained or eliminated. The system's flexibility also provides the ability to compare to the IRR of a particular lease to the overall IRR relating to the perspective customer of that particular lease. ;

 [0099] Next in the process is the creation of an item catalogue 202. The item catalogue 202 contains information relating to categories of assets 108 that can be later become associated with leases 110. Item category, item types, item models, cost categories, and other data is inputted. Book depreciation inclusion, tax depreciation inclusion, book depreciation method, and tax depreciation method are also are defined by accounting owner in the create item category subsystem 20

[ 0181] A user 106 can determine how an asset is to be depreciated by modifying the tax and book depreciation method at 206.16. The possible selections are limited by cost factor and by accounting owner 111. Default book and tax depreciators are associated with a particular item type at 202, but can be overridden here.
[0182] The create asset process at 206.18 anticipates that certain assets 108 can be upgraded during the course of their existence, and thus asset features can be added. A classic example of such an upgrade is the replacement of a computer's CPU with a faster more powerful CPU. An upgrade may affect the depreciation of the asset, and may ultimately result in other accounting entries 101. An upgraded asset obtains new attributes at 206.18, but prior asset history is still maintained. As asset's history, which includes historical information relating to many on asset's attributes, is itself an asset attribute.

[0290] FIG. 17b discloses the results of an asset split where the monitor is now a separate asset 108 from the computer system. As a separate asset, the monitor can have a separate billing schedule, can be treated different for tax and book depreciation purposes, and can be placed on a different lease than the computer system. Historical information before the monitor was split off as a separate asset, is prorated so that the monitor has a depreciation history.

Hollar does not disclose, Forbes discloses:
automatically generating, by the computing system, a holistic segregation estimate for the selected asset based, at least in part, on the asset profile and the historical segregation data (At least:  page 4:

    PNG
    media_image1.png
    265
    751
    media_image1.png
    Greyscale

  ; and 
Forbes discloses providing by a software the holistic segregation estimate  (At least: page 5).

    PNG
    media_image2.png
    195
    645
    media_image2.png
    Greyscale

Hollar discloses include displaying using a computer system see para 94.
Hollar and Forbes are in the same field of endeavor (calculating depreciation schedules) and are seeking to solve the same problem (reducing a user’s tax liability).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hollar’s invention to include automatically generating, by the computing system, a holistic segregation estimate for the selected asset based, at least in part, on the asset profile and the historical segregation data and providing for display to the user, by the computing system, the holistic segregation estimate in order to ensure that a company can harness new technologies to benefit from the underutilized tax planning strategy of cost segregation (Forbes: page 2).

	Regarding claim 2, Hollar discloses the computer-implemented method of claim 1. Hollar further discloses wherein the asset profile comprises one or more asset attributes corresponding to the selected asset, wherein the one or more asset attributes comprise a use classification (At least: [0148], [0152], [0179])). 
Hollar does not disclose, Forbes in the same field of endeavor discloses and wherein generating the holistic segregation estimate comprises:
determining, by the computing system, use depreciation data for the asset based, at least in part, on the use classification and the historical segregation data (At least: page 3: “Assets that are categorized as tangible personal property.. are eligible for accelerated depreciation schedule of five or seven years)       ; and
	generating, by the computing system, the holistic segregation estimate based, at least in part, on the use depreciation data (At least: pages 4&5: “Online segregation savings calculators.. Or you do it on your own through software such as Titan Echo Cost Segregation Software or the ELB Consulting DIY Cost Segregation tool”).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hollar’s invention to include determining, by the computing system, use depreciation data for the asset based, at least in part, on the use classification and the historical segregation data and generating, by the computing system, the holistic segregation estimate based, at least in part, on the use depreciation data in order to ensure that a company can harness new technologies to benefit from the underutilized tax planning strategy of cost segregation (Forbes: page 2).
	Regarding claim 10, Hollar discloses the computer-implemented method of claim 1. Hollar does not disclose, Forbes discloses further the holistic segregation estimate (At least: pages 4&5).
Hollar discloses storing depreciation data in the historical database, see para 182.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hollar’s invention to include storing by the computing system, the holistic segregation estimate in the historical database because when using the software programs (titan echo and ELB consulting DIY cost segregation tool), as disclosed in Forbes in order to ensure that a company can harness new technologies to benefit from the underutilized tax planning strategy of cost segregation (Forbes: page 2).




	Regarding claim 11, Hollar discloses:
	 A computing system comprising:
	an asset database comprising asset data associated with a plurality of assets (At least: [0078]);
	a historical database comprising historical segregation data indicative of a plurality of previous segregation studies for one or more of the plurality of assets (At least: [0010],  [0098], [0099], ]0181], [0182], [0294], [0290])
     ;
	one or more display devices (At least:[0094]         ;
	one or more processors (At least: [0005]); and

one or more non-transitory computer-readable media that collectively store instructions that, when executed by the one or more processors, cause the system to perform operations, the operations comprising (At least: [0071]);
	providing for display to a user, via the one or more display devices, a first user interface presenting one or more of the plurality of assets for selection by the user (At least:[0005]      ; 
 obtaining, via the first user interface, a selection user input indicative of a selected asset (At least: 0085], [0099]) ; 
obtaining an asset profile for the selected asset from the asset database, wherein the asset profile is previously generated based, at least in part, on a portion of the asset data corresponding to the selected asset (At least: [0148], [0152], [0179]).


Hollar does not disclose, Forbes discloses:
in response to the selection user input: automatically generating, by the computing system, a holistic segregation estimate for the selected asset based, at least in part, on the asset profile and the historical segregation data (At least:  page 4:

    PNG
    media_image1.png
    265
    751
    media_image1.png
    Greyscale

  ; and 
Forbes discloses providing by a software the holistic segregation estimate  (At least: page 5).

    PNG
    media_image2.png
    195
    645
    media_image2.png
    Greyscale

Hollar discloses include displaying using one or more display devices see para 94.


Hollar and Forbes are in the same field of endeavor (calculating depreciation schedules) and are seeking to solve the same problem (reducing a user’s tax liability).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hollar’s invention to include in response to the selection user input: automatically generating a holistic segregation estimate for the selected asset based, at least in part, on the asset profile and the historical segregation data and  providing for display to the user, via the one or more display devices, a second user interface presenting at least one of the asset profile or the holistic segregation estimate for the selected asset in order to ensure that a company can harness new technologies to benefit from the underutilized tax planning strategy of cost segregation (Forbes: page 2).


	Regarding claim 12, Hollar discloses the computing system of claim 11. Hollar further discloses wherein the operations further comprise: 
providing for display to the user, via the one or more display devices, a third user interface presenting one or more search criteria options (At least: [0229], [0068]; Fig 28 and associated text); 
	obtaining, via the third user interface, query user input indicative of search criteria for the one or more of the plurality of assets (At least: [0229], [0068]; Fig 28 and associated text); 
  ; and 
identifying the one or more of the plurality of assets based, at least in part, on the search criteria (At least: [0229], [0068]; Fig 28 and associated text); 

Regarding claim 13, Hollar discloses the computing system of claim 12. Hollar further discloses wherein the search criteria comprises at least one of location data, ownership data (AT least: [00261]), price data, a group classification, a use classification, a footprint, or depreciation data.
Regarding claim 14, Hollar discloses the computing system of claim 13. Hollar further discloses wherein the asset profile comprises one or more asset attributes indicative of at least one of the location data, ownership data (At least: [0261]), price data, group classification, use classification, footprint, or depreciation data.


Regarding claim 19, Hollar discloses:
 A computer-implemented method comprising:
	obtaining, by a computing system comprising one or more computing devices, search criteria indicative of one or more asset attributes (At least: [0229], [0068]; Fig 28 and associated text); 
	providing for display, by the computing system via one or more display devices, a first user interface presenting a visual representation of a plurality of assets for selection by a user, wherein each of the plurality of assets are associated with the one or more asset attributes (At least: [0229], [0261], [0398];
obtaining, by the computing system via the first user interface, selection user input selecting an asset from the plurality of assets user (At least: [0085], [0099]).
Hollar does not disclose, Forbes discloses:
in response to the selection user input, automatically generating, by the computing system, a segregation estimate for the selected asset (At least:  page 4:

    PNG
    media_image3.png
    265
    751
    media_image3.png
    Greyscale

  ; and 
Forbes discloses providing by a software the holistic segregation estimate  (At least: page 5).

    PNG
    media_image4.png
    195
    645
    media_image4.png
    Greyscale

Hollar discloses include storing by the computing system in an accessible memory, data indicative of the asset, see para 79.
Both Hollar and Forbes are in the same field of endeavor (calculating depreciation schedules) and are seeking to solve the same problem (reducing a user’s tax liability).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hollar’s invention to include in response to the user input automatically generating, by the computing system, a segregation estimate for the asset and storing by the computing system in an accessible memory, data indicative of the asset and the segregation estimate in order to ensure that a company can harness new technologies to benefit from the underutilized tax planning strategy of cost segregation (Forbes: page 2).

	Regarding claim 20, Hollar discloses the computer-implemented method of claim 19. Hollar further discloses wherein the accessible memory comprises a historical database comprising historical segregation data indicative of a plurality of previous segregation studies for one or more of the plurality of assets (At least: [0010],  [0098], [0099], ]0181], [0182], [0294], [0290]).
Hollar does not disclose, Forbes discloses and wherein the segregation estimate for the asset is automatically generated based, at least in part, on the historical segregation data (At least: page 4).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hollar’s invention to include wherein the accessible memory comprises a historical database comprising historical segregation data indicative of a plurality of previous segregation studies for one or more of the plurality of assets in order to ensure that a company can harness new technologies to benefit from the underutilized tax planning strategy of cost segregation (Forbes: page 2).


4.	Claims 16-18 are being rejected under 35 U.S.C 103(a) as being unpatentable over Holler in view of Forbes and further in view of US 2002/0091605 to Labe JR, et al, herein Labe. 
Regarding claim 16, Hollar and Forbes discloses the computing system of claim 11. Hollar and Forbes do not disclose, Labe discloses wherein the operations further comprise: 
in response to the selection user input: providing for display to a user, via the one or more display devices, a fourth user interface presenting one or more user profile options for selection by the user (At least: Fig 2 and associated text; Abstract);
 obtaining, via the fourth user interface, user profile input indicative of a user profile option, wherein the user profile option is indicative of adding the selected asset to a user profile (At least: [0050], claim 1).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Holler’s invention to include in response to the selection user input: providing for display to a user, via the one or more display devices, a fourth user interface presenting one or more user profile options for selection by the user; obtaining, via the fourth user interface, user profile input indicative of a user profile option, wherein the user profile option is indicative of adding the selected asset to a user profile in order to ensure that  an investor has the opportunity to identify optimal and near-optimal portfolios which contain a specific number of assets and to tailor such portfolios to the investor's preferences. Users have the flexibility to display concurrently any one or more optimal or near-optimal portfolios generated using this invention (Labe: [0012]).

	Regarding claim 17, Hollar and Forbes discloses the computing system of claim 16. Hollar does not disclose, Forbes discloses further discloses wherein the operations further comprise: generating the holistic segregation estimate for the selected asset and providing for display to the user, via the one or more display devices, the second user interface in response to the user profile input (At least: page 4: “Simply input the purchase price of the property, your state and federal taxes, and a few other numbers, and you’ll get information that can help you decide if cost segregation is right for you”.
(Forbes discloses entering the user’s state and federal taxes, which is akin to a user profile, the state and federal taxes information is specific to the user who is entering this information into the software package).
Forbes does not specifically disclose, one or more display devices. Forbes discloses you can use various software (Titan Echo Cost Segregation Software or ELB Consulting DIU Cost segregation tool to implement cost segregation techniques).
Hollar discloses display devices that display a customer’s asset information, see Hollar para 398.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hollar’s invention to include generating the holistic segregation estimate for the selected asset and providing display to the user, via the one or more display devices, the second user interface in response to the user profile input in order to ensure that a company can harness new technologies to benefit from the underutilized tax planning strategy of cost segregation (Forbes: page 2).
	Regarding claim 18, Hollar and Forbes discloses the computing system of claim 17. Hollar and Forbes does not disclose, Labe discloses wherein the second user interface presents at least one of a respective asset profile (At least: claim 1, [0050])  or a respective holistic segregation estimate for the selected asset and each of a plurality of previously selected assets.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hollar’s invention to include wherein the second user interface presents at least one of a respective asset profile in order to ensure that  an investor has the opportunity to identify optimal and near-optimal portfolios which contain a specific number of assets and to tailor such portfolios to the investor's preferences. Users have the flexibility to display concurrently any one or more optimal or near-optimal portfolios generated using this invention (Labe: [0012]).


3.	Claims 3-6 are being rejected under 35 U.S.C 103(a) as being unpatentable over Hollar in view of Forbes and further in view of Ijiri, Yuji; Kaplan, Robert. S,  “Probabilistic Depreciation and its implication for Group Depreciation”, The Account Review, Oct. 1969, vol. 44, no. 4, pages 743-756, herein Accounting Review.   
	Regarding claim 3, Hollar and Forbes discloses the computer-implemented method of claim 2. Hollar further discloses wherein the asset profile comprises one or more asset attributes corresponding to the selected asset, wherein the one or more attributes comprise an asset group classification (At least: [0148], [0152], [0179])). 
Hollar and Forbes does not disclose, Accounting Review in the same field of endeavor discloses:
	, and wherein generating the holistic segregation estimate comprises:
	 determining, by the computing system, group depreciation data for the asset based, at least in part, on the asset group classification and the historical segregation data (At least: page 748 column 1&2, page 749: column 1&2); and 
generating, by the computing system, the holistic segregation estimate based, at least in part, on the group depreciation data (At least: page 748 column 2: “The depreciation charges under group depreciation are calculated based on available mortality curves of the asset group. These curves give the proportion of items that are expected to be retired in a given period),
Therefore it would have been obvious to one of ordinary skill int eh art at the time of the invention to modify Hollar’s invention to include and wherein generating the holistic segregation estimate comprises:  determining, by the computing system, group depreciation data for the asset based, at least in part, on the asset group classification and the historical segregation data and generating, by the computing system, the holistic segregation estimate based, at least in part, on the group depreciation data in order to ensure that considerable savings in bookkeeping are achieved by grouping such items in a single asset account (Accounting Review: page 748, column 1, para 2).
 	Regarding claim 4, Hollar, Forbes and Accounting Review discloses the computer-implemented method of claim 3. Accounting Review further discloses wherein the asset group classification identifies a respective asset group of a plurality of predefined asset groups, wherein each of the plurality of predefined asset groups is indicative of an association between one or more use classifications (At least: pages 748-749).
Therefore it would have been obvious to one ordinary skill in the art at the time of the invention to modify Hollar’s invention to include wherein the asset group classification identifies a respective asset group of a plurality of predefined asset groups, wherein each of the plurality of predefined asset groups is indicative of an association between one or more use classifications in order to ensure that considerable savings in bookkeeping are achieved by grouping such items in a single asset account (Accounting Review: page 748, column 1, para 2).

	Regarding claim 5, Hollar, Forbes and Accounting Review discloses the computer-implemented method of claim 3. Accounting Review further discloses wherein previously generating the asset profile for the selected asset comprises: 
determining, by the computing system, the asset group classification for the selected asset based, at least in part, on the one or more asset attributes corresponding to the selected asset (At least: pages 748-749).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hollar’s invention to include wherein previously generating the asset profile for the selected asset comprises: determining, by the computing system, the asset group classification for the selected asset based, at least in part, on the one or more asset attributes corresponding to the selected asset in order to ensure that considerable savings in bookkeeping are achieved by grouping such items in a single asset account (Accounting Review: page 748, column 1, para 2).

	Regarding claim 6, Hollar, Forbes and Accounting Review discloses the computer-implemented method of claim 3. Accounting Review further discloses wherein generating the holistic segregation estimate comprises: (page 748 column 2: “The depreciation charges under group depreciation are calculated based on available mortality curves of the asset group. These curves give the proportion of items that are expected to be retired in a given period),
	determining, by the computing system, an optimal asset for the selected asset based, at least in part, on the asset profile (AT least: page 749: column 1, “To illustrate the above point This is also shown in table 5  ;
	determining, by the computing system, optimal depreciation data corresponding to the optimal asset (At least:  page 750: Table 5); and
	generating, by the computing system, the holistic segregation estimate based, at least in part, on the optimal depreciation data (At least page 750: Appendix 1; Table 6).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hollar’s invention to include generating the holistic segregation estimate comprises: determining, by the computing system, an optimal asset for the selected asset based, at least in part, on the asset profile; determining, by the computing system, optimal depreciation data corresponding to the optimal asset and 
generating, by the computing system, the holistic segregation estimate based, at least in part, on the optimal depreciation data in order to ensure that the depreciation charges are more accurately reflected in the actual consumption of the services from the assets (Accounting Review: page 750: column 2).



No prior art for claims 7-8
None of the prior art alone, or in combination, teaches the  following limitations from claims 7&8:

7. wherein the holistic segregation estimate comprises holistic depreciation data, and wherein generating the holistic segregation estimate comprises: determining, by the computing system, the holistic depreciation data based, at least in part, on an average of the use depreciation data, the group depreciation data, and the optimal depreciation data. 

8. The computer-implemented method of claim 7, wherein the holistic depreciation data comprises a five year depreciation average and a fifteen year depreciation average for the selected asset.



4.	Claim 9 is being rejected under 35 U.S.C 103(a) as being unpatentable over Hollar in view of Forbes and Accounting Review and further in view of US Patent 11,244,361 to Humphries et al, herein Humphries.
	Regarding claim 9, Hollar, Forbes and Accounting Review discloses the computer-implemented method of claim 6. 
Hollar, Forbes and Accounting Review does not disclose, Humphries discloses wherein the one or more asset attributes comprise a purchase price and an asset footprint indicative of at least one of a building size or a lot size (At least: column 18: lines 24-67) , and wherein determining the optimal asset comprises:
	determining, by the computing system, a similarity value for each of a subset of assets of the asset database based, at least in part, on a comparison between the purchase price or the asset footprint corresponding to the selected asset and a respective purchase price or asset footprint corresponding to each respective asset of subset of assets (At least:  column 12: lines 46-53)  ; and
	determining, by the computing system, the optimal asset from the subset of assets based, at least in part, on the similarity value for each of the subset of assets (At least: ( column 12: lines 58-63).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hollar’s invention to include wherein the one or more asset attributes comprise a purchase price and an asset footprint indicative of at least one of a building size or a lot size and wherein determining the optimal asset comprises: determining, by the computing system, a similarity value for each of a subset of assets of the asset database based, at least in part, on a comparison between the purchase price or the asset footprint corresponding to the selected asset and a respective purchase price or asset footprint corresponding to each respective asset of subset of assets; and determining, by the computing system, the optimal asset from the subset of assets based, at least in part, on the similarity value for each of the subset of assets in order to ensure that an accurate prediction of a current value of a home in a particular geographic is able to be obtained (Humphries: column 2: lines 29-36).
5.	Claim 15 is being rejected under 35 U.S.C 103(a) as being unpatentable over Hollar in view of Forbes and Humphries.
	Regarding claim 15, Hollar and Forbes disclose the computing system of claim 11. Hollar further discloses wherein the asset data corresponding the selected asset comprises a plurality of asset attributes corresponding the selected asset (At least: [0148], [0152], [0179])
Hollar and Forbes does not disclose, Humphries discloses wherein previously generating the asset profile for the selected asset comprises:  
assigning a confidence score to each of the plurality of asset attributes corresponding to the selected asset (At least: column 10: lines 35-51) and
 generating the asset profile for the selected asset based, at least in part, on the confidence score for each of the plurality of asset attributes corresponding to the selected asset, wherein the asset profile for the selected asset comprises one or more asset attributes associated with a respective confidence score above a confidence threshold (At least: column 20: lines 17-28).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hollar’s invention to include wherein previously generating the asset profile for the selected asset comprises: assigning a confidence score to each of the plurality of asset attributes corresponding to the selected asset and
 generating the asset profile for the selected asset based, at least in part, on the confidence score for each of the plurality of asset attributes corresponding to the selected asset, wherein the asset profile for the selected asset comprises one or more asset attributes associated with a respective confidence score above a confidence threshold in order to ensure that an accurate prediction of a current value of a home in a particular geographic is able to be obtained (Humphries: column 2: lines 29-36).

                                                        CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD Z SHAIKH whose telephone number is (571)270-3444. The examiner can normally be reached M-T, 9-600; Fri, 8-11, 3-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNETT SIGMOND can be reached on 303-297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        12/13/2022